Name: Commission Implementing Regulation (EU) 2017/1094 of 20 June 2017 amending for the 269th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  international trade;  civil law
 Date Published: nan

 21.6.2017 EN Official Journal of the European Union L 158/27 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1094 of 20 June 2017 amending for the 269th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 16 June 2017, the Sanctions Committee of the United Nations Security Council decided to add one natural person to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry is added under the heading Natural persons: Fared Saal (alias: (a) Abu Luqmaan Al Almani; (b) Abu Lugmaan. Date of birth: 18.2.1989. Place of birth: Bonn, Germany. Nationality: (a) German; (b) Algerian. National identification No: 5802098444 (German national identity card number, issued in Bonn, Germany on 15.4.2010, expired on 14.4.2016). Other information: Physical description: eye colour: brown; hair colour: black; height: 178 cm; weight: 80 kg. Date of designation referred to in Article 7d(2)(i): 16.6.2017.